Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending in the application under prosecution and have been examined.
Examiner’s Comments Regarding 35 U.S.C. 112(f)
Regarding claims 1-16,  Claims 1-16 feature functional language such that intended use feature which has no limiting effect on the claim  Scope.
Claim 1 features:  “A storage control apparatus, comprising: an address detection unit, adapted to detect … adapted to use a no-write allocate policy …”
Claim 4 features: “wherein the logic control unit is further adapted to: in an initial state, select to use the write allocate policy.
Claim 5 features: “wherein the logic control unit is further adapted to: … , enter a level 1 caching state ...”
Claim 6 features: “wherein the logic control unit is further adapted to: … , transition to a lower-level caching state ...”
Claim 7 features “… wherein the logic control unit is further adapted to: in an initial phase, use the write allocate policy, and reset the cache depth value to an initial value.
Claim 9 features “… wherein the logic control unit is configured to perform.
Claim 10 features: “… a read cache unit, adapted to initiate …”
Claim 11 features: “… a write cache unit, adapted to initiate
Claim 14 features: “… an instruction execution unit, adapted to provide the write access request based on the storage instruction; and a hardware register, adapted to provide the write policy information…”
Claim 15 features: “…  : a memory management unit, coupled to the hardware register, and adapted to provide …”

These features invoked 112(f).  Further, the Examiner has determined that there is inadequate function limiting the claims.  

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Independent claims 1 and 17 have been amended to recite: adapted to use a no-write allocate policy to process the plurality of sequentially arriving write access requests if a cache is not hit and no jump of the physical addresses to which the plurality of sequentially arriving write access requests are mapped occurs.
However, Johar teaches cache unit configured in dependence on an allocation policy wherein the cache unit is configured to operate with the allocation policy as a no-write allocate policy according to which the local copy of the accessed data item is not stored in the cache unit, i.e. when a no cache hit occurs, the allocation policy uses a no-write allocate policy. Johar teaches memory transaction with respect to the memory to be initiated which comprises carrying out the one or more buffered write access requests, wherein the memory transaction is constrained to carry out a write operation in which all of a predetermined range of memory addresses within which one or more memory addresses specified by the one or more buffered write access requests lies are written by the operation. The memory transaction which feature separate memory transactions or an ordinal separation in a sequence of memory transactions  is carried, as memory access buffer is configured to cause the cache unit to switch back to operation with the allocation policy as the no-write allocate policy. (See Par. 0031-0033; Par. 0036-0037; Par. 0042; Par. 0049).
Johar teaches data processing apparatus and method carrying out a write operation  at predetermined range of memory addresses within which one or more memory addresses 

In view of the above remarks, the rejection of claims 1-3, 10-13, 17-19, and 28-32 is therefore maintained and repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-13, 17-19, and 28-32 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2015/0356019 (Johar et al).

With respect to claim 1 and 17, US 2015/0356019  (Johar) teaches storage control apparatus, comprising: an address detection unit, adapted to detect whether any jump of physical addresses to which sequentially arriving write access requests are mapped occurs (data processing apparatus and method of processing data with the processor unit configured to issue write access requests which specify memory address write access requests comprise memory addresses within at least two predetermined ranges of memory addresses) [Abstract; Par. 0003-0006]; and a logic control unit, coupled to the address detection unit, and adapted to use a no- write allocate policy to process the write access requests if a cache is not hit and no jump of the physical addresses to which the plurality of sequentially arriving write access requests are mapped occur (cache unit configured to operate with allocation policy as a no-write allocate policy according to which the local copy of the accessed data item is not stored in the cache unit (a cache miss to occur) and write access requests comprise all memory addresses within at least two predetermined ranges of memory addresses (no jump occurs)) [Par. 0022-0023; Par. 0016-0017; Par. 0036-0039],  wherein in the no-write allocate policy, if a quantity of continuous jumps of the physical addresses to which the plurality of sequentially arriving write access requests are mapped is less than a preset quantity, the logic control unit keeps using the no-write allocate policy instead of selecting a write allocate policy, wherein the preset quantity is greater than 1 (data processing apparatus to identify an access undersize condition when the buffered write access requests do not comprise all memory addresses within at least two predetermined ranges of memory addresses, and when the cache unit is configured to operate with the allocation policy as a no-write allocate policy according to which the local copy of the accessed data item is not stored in the cache unit and the access undersize condition is met, i.e. the memory transaction is constrained to carry out a write operation in which all of a predetermined range of memory addresses within which one or more memory addresses specified by the one or more buffered write access requests lies are written by the operation) [Par. 0016-0017; Par. 0036-0039].

With respect to claims 2 and 18, Johar teaches storage control apparatus, wherein the write access request comprises: a physical address to which a storage instruction is mapped; and written data specified by the storage instruction, wherein in the no-write allocate policy, the written data is written to a memory and is not written to the cache (predetermined range of memory addresses which the memory transaction is constrained to write as a block in which data items are stored in the memory) [Par. 0024].

With respect to claims 3 and 19, Johar teaches storage control apparatus wherein the logic control unit is further adapted to: in the no-write allocate policy, if the quantity of continuous jumps of the physical addresses to which the plurality of sequentially arriving write access requests are mapped is greater than or equal to the preset quantity, use a write allocate policy, wherein in the write allocate policy, the written data is written to the cache (cache unit to operate with the allocation policy as a no-write allocate policy according to which the local copy of the accessed data item is not stored in the cache unit and the access undersize condition is met, the data processing apparatus is configured to cause the cache unit to subsequently operate with the allocation policy as a write allocate policy according to which the local copy of the accessed data item is stored in the cache unit) [Par. 0004-006; Par. 0014-0017].

With respect to claims 10 and 28, Johar teaches storage control apparatus comprising a read cache unit, adapted to initiate a read request to the memory in the write allocate policy, and store a data block returned by the memory in the cache so that the data block is modified based on the written data (memory transaction carried out as a read-modify-write transaction, wherein the transaction carries first read from the memory and transaction is to be written into the chunk which has been read from the memory) [Par. 0042-0044].

With respect to claims 11 and 29, Johar teaches storage control apparatus comprising a write cache unit adapted to initiate a write request to the memory in the no-write allocate policy, so that a corresponding data block in the memory is modified based on the written data (memory transaction carried out as a read-modify-write transaction, wherein the transaction carries first read from the memory and transaction is to be written into the chunk which has been read from the memory) [Par. 0042-0044].

With respect to claims 12 and 30, Johar teaches storage control apparatus, wherein the preset quantity is set to a fixed value, or is determined based on a quantity of times that a memory access function is invoked, wherein the memory access function is implemented by at (specified memory address in the memory issuing a write access request specifying the memory address and the data item) [Par. 0038-0039].

With respect to claims 13 and 32, Johar teaches storage control apparatus, wherein the processing apparatus is a processor, a processor core, or a system-on-a-chip, and comprises the storage control apparatus (data processing apparatus and method of processing data with the processor unit configured to issue write access requests which specify memory addresses) [Abstract; Par. 0038-0040; Par. 0003-0004].

With respect to claim 31, Johar teaches storage control apparatus comprising the processing apparatus comprising a cache coupled to the storage control apparatus; and a memory, coupled to the storage control apparatus [Fig. 1; Par. 0038].

Allowable Subject Matter
Claims 4- 9, 14-16, and 20-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2017/0255569 (Sartorius et al) teaching systems and methods for managing access to a cache relate to determining one or more execute permissions associated with a write-address of a write-request to the cache, wherein, if there is a write-miss in the cache for the write-request, a cache controller may determine whether to implement a write-allocate policy or a write-no-allocate policy for servicing the write-miss.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136